DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/25/2018 has been fully considered. Claim 5 is cancelled, claim 16 is new and claims 1-4 and 6-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 17, there is no support for the limitation “primer composition does not include a wax”. Paragraph [0062] of Applicant’s Specification discloses that the primer composition can include a slip aid and that a wax can be included as a slip aid. However, this does not teach an embodiment of a primer composition not including a wax.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-4, 6 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 15/569,511 (US 2018/0087222). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 4 and 8 of the present application, claim 1 of the copending application discloses a primer composition comprising 5 wt% to 70 wt% of a binder including polyvinyl alcohol, starch nanoparticles and a polymer latex dispersion; a wax, a cationic salt and water.
Claim 1 of the copending application does not appear to disclose the primer composition comprising polyvinyl alcohol present in an amount of at least 8 wt% of all dry components in the primer composition in claim 1 of the present application and from 10 wt% to 30 wt% of all dry components in the primer composition as claimed in claim 4 of the present application and the cationic salt present in an amount of from 25 wt% to 45 wt% of all dry components in the primer composition.
However, claims 16 and 17 of the copending application discloses the cationic salt present in an amount from 20 wt% to 30 wt% of all dry components of the primer composition and polyvinyl alcohol present in an amount of from 5 wt% to 20 wt% of all dry components of the primer composition.

Claim 7 of the copending application reads on claim 2 of the present application.
Claim 2 of the copending application reads on claim 3 of the present application.
Claim 5 of the copending application reads on claim 6 of the present application.
Regarding claim 9 of the present application, the copending application does not appear to disclose the polyvinyl alcohol having a weight average molecular weight of from about 20,000 Mw to about 300,000 Mw and a degree of hydrolysis of from about 78 mol% to 100 mol%.
It would have been obvious to one of ordinary skill in the art to choose any weight average molecular weight and hydrolysis of polyvinyl alcohol, including a weight average molecular weight of from about 20,000 Mw to about 300,000 Mw and a degree of hydrolysis of from about 78 mol% to 100 mol%, as one would do so in order to provide the desired dry smearfastness for the primer composition (paragraph [0012] of PGPub for copending application).
Claim 9 of the copending application reads on claims 10 and 14 of the present application.
Regarding claims 11 and 13 of the present application, claim 10 of the copending application discloses a method of coating a media substrate comprising applying a primer composition to a media substrate and wherein the primer composition comprises 5 wt% to 70 wt% of a binder including polyvinyl alcohol, starch nanoparticles and a polymer latex dispersion; a wax, a cationic salt and water.

However, claims 16 and 17 of the copending application discloses the cationic salt present in an amount from 20 wt% to 30 wt% of all dry components of the primer composition and polyvinyl alcohol present in an amount of from 5 wt% to 20 wt% of all dry components of the primer composition.
It would have been obvious to combine claims 10, 16 and 17 of the copending application in order to obtain claims 11 and 13 of the present application.
Claim 11 of the copending application reads on claim 12 of the present application.
Regarding claim 15 of the present application, claim 13 of the copending application discloses a coated media substrate comprising a media substrate and an ink receiving primer layer coated on the media substrate, and wherein the ink receiving primer layer comprises 5 wt% to 90 wt% of a binder including polyvinyl alcohol, starch nanoparticles and a polymer latex dispersion; a wax and a cationic salt.
Claim 13 of the copending application does not appear to disclose the primer composition comprising polyvinyl alcohol present in an amount of at least 8 wt% of all dry components in the primer composition and the cationic salt present in an amount of from 25 wt% to 45 wt% of all dry components in the primer composition.

It would have been obvious to combine claims 13, 16 and 17 of the copending application in order to obtain claim 15 of the present application.
Regarding claim 16 of the present application, the copending application does not appear to disclose the polyvinyl alcohol having a weight average molecular weight of from about 130,000 Mw to about 205,000 Mw.
It would have been obvious to one of ordinary skill in the art to choose any weight average molecular weight, including a weight average molecular weight of from about 130,000 Mw to about 205,000 Mw, as one would do so in order to provide the desired dry smearfastness for the primer composition (paragraph [0012] of PGPub for copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-9, 11-13, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 14/654,965 (US 2015/0352877). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 4 and 8 of the present application, claim 1 of the copending application discloses a pre-treatment coating comprising an evaporable solvent; a 
Claim 1 of the copending application does not appear to disclose the pre-treatment coating comprising polyvinyl alcohol present in an amount of at least 8 wt% of all dry components in the primer composition as claimed in claim 1 or from 10 wt% to 30 wt% as claimed in claim 4 and the cationic salt present in an amount of from 25 wt% to 45 wt% of all dry components in the primer composition as claimed in claim 1.
However, claims 4 and 5 of the copending application disclose the fixer being a polyvalent metal salt and the binder being polyvinyl alcohol.
The fixer being a polyvalent metal salt reads on the claimed cationic salt given that the fixer is calcium chloride (paragraph [0023] of PGPub for the copending application) which is the same as applicant’s preferred material for the cationic salt.
It would have been obvious to one of ordinary skill in the art to choose any amount of polyvinyl alcohol, including an amount of at least 8 wt% or from 10 wt% to 30 wt% of all dry components in the primer composition, any amount of cationic salt, including at least 25 wt% to 45 wt% of all dry components in the primer composition, as one would do so in order to have excellent durability of the pre-treatment coating and retention of the print quality of the printed image (paragraph [0012] of PGPub for the copending application).

Regarding claim 2 of the present application, claim 6 of the copending application discloses the pre-treatment coating comprising the matrix further comprising a latex.
Claim 6 of the copending application does not appear to disclose the pre-treatment coating comprising the polyvinyl alcohol, cationic salt and polymer latex together make up at least 80% of all dry components of the primer composition.
However, it would have been obvious to one of ordinary skill in the art to choose any amount of polyvinyl alcohol, polymer latex and cationic salt combined, including at least 80% of all dry components of the primer composition as one would do so in order to have excellent durability of the pre-treatment coating and retention of the print quality of the printed image (paragraph [0012] of PGPub for the copending application).
Regarding claim 3 of the present application, the latex of claim 6 of the copending application would read on the cationic latex polymer as the latex can be a cationic acrylic latex (paragraph [0028] of PGPub for the copending application) which is the same as applicant’s preferred material for the cationic latex polymer.
Regarding claim 6 of the present application, the fixer of claim 4 of the copending application would read on the claimed metal cation of calcium as the fixer can be a polyvalent metal salt of calcium chloride (paragraph [0023] of PGPub for the PGPub of the copending application) which is the same as applicant’s preferred material for the cationic salt.
Claim 5 of the copending application reads on claim 7 of the present application.
w to about 300,000 Mw and a degree of hydrolysis of from about 78 mol% to 100 mol%.
It would have been obvious to one of ordinary skill in the art to choose any weight average molecular weight and hydrolysis of polyvinyl alcohol, including a weight average molecular weight of from about 20,000 Mw to about 300,000 Mw and a degree of hydrolysis of from about 78 mol% to 100 mol%, as one would do so in order to have excellent durability of the pre-treatment coating and retention of the print quality of the printed image (paragraph [0012] of PGPub for the copending application).
Regarding claim 11 and 13 of the present application, claim 14 of the copending application discloses a method comprising coating a substrate with a pretreatment coating and drying the pretreatment coating and wherein the pretreatment coating comprises: an evaporable solvent; a matrix coating including a binder and a fixer and a wax including wax particles and wherein at least a portion of the wax particles have a particle size that is greater than a thickness of the matrix.
Claim 14 of the copending application does not appear to disclose the pre-treatment coating comprising polyvinyl alcohol present in an amount of at least 8 wt% of all dry components in the primer composition as claimed in claim 11 or from 10 wt% to 30 wt% as claimed in claim 13 and cationic salt present in an amount of from 25 wt% to 45 wt% of all dry components in the primer composition as claimed in claim 11.
However, claims 4 and 5 of the copending application disclose the fixer being a polyvalent metal salt and the binder being polyvinyl alcohol.

It would have been obvious to one of ordinary skill in the art to choose any amount of polyvinyl alcohol, including an amount of at least 8 wt% or from 10 wt% to 30 wt% of all dry components in the primer composition, any amount of cationic salt, including at least 25 wt% to 45 wt% of all dry components in the primer composition, as one would do so in order to have excellent durability of the pre-treatment coating and retention of the print quality of the printed image (paragraph [0012] of PGPub for the copending application).
It would have been obvious to combine claims 4, 5 and 14 of the copending application along with the obviousness rationale in order to obtain claims 11 and 13 of the present application
Regarding claim 12 of the present application, claim 6 of the copending application discloses the pre-treatment coating comprising the matrix further comprising a latex.
Claim 6 of the copending application does not appear to disclose the pre-treatment coating comprising the polyvinyl alcohol, cationic salt and polymer latex together make up at least 80% of all dry components of the primer composition.
However, it would have been obvious to one of ordinary skill in the art to choose any amount of polyvinyl alcohol, polymer latex and cationic salt combined, including at least 80% of all dry components of the primer composition as one would do so in order 
Regarding claim 15 of the present application, claim 8 of the copending application disclose a printable medium comprising a media substrate, a pre-treatment coating applied on the media substrate, the pre-treatment coating comprising a matrix including a fixer and a binder; and wax particles having an average particle size from 100 nm to 100 µm and wherein at least a portion of the wax particles have a tide size that is larger than a thickness of the matrix.
Claim 8 of the copending application does not appear to disclose the pre-treatment coating comprising polyvinyl alcohol present in an amount of at least 8 wt% of all dry components in the primer composition and the cationic salt present in an amount of from 25 wt% to 45 wt% of all dry components in the primer composition.
However, claims 4 and 5 of the copending application disclose the fixer being a polyvalent metal salt and the binder being polyvinyl alcohol.
The fixer being a polyvalent metal salt reads on the claimed cationic salt given that the fixer is calcium chloride (paragraph [0023] of PGPub for the PGPub of the copending application) which is the same as applicant’s preferred material for the cationic salt
It would have been obvious to one of ordinary skill in the art to choose any amount of polyvinyl alcohol, including an amount of at least 8 wt% of all dry components in the primer composition, any amount of cationic salt, including at least from 25 wt% to 45 wt% of all dry components in the primer composition, as one would do so in order to 
It would have been obvious to combine claims 4, 5 and 8 along with the obviousness rationale in order to obtain claim 15 of the present application.
Regarding claim 16 of the present application, the copending application does not appear to disclose the polyvinyl alcohol having a weight average molecular weight of from about 130,000 Mw to about 205,000 Mw.
It would have been obvious to one of ordinary skill in the art to choose any weight average molecular weight, including a weight average molecular weight of from about 1300,000 Mw to about 205,000 Mw, as one would do so in order to have excellent durability of the pre-treatment coating and retention of the print quality of the printed image (paragraph [0012] of PGPub for the copending application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175).

Regarding claim 1-4 and 6, Niu discloses a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]), surfactant present in an amount of up to 1.5 wt% (paragraph [0034]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031])
The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 1 as it reads on one of applicant’s preferred materials for the cationic salt. The latex particles reads on the claimed latex polymer as claimed in claim 2. The cationic acrylate latex reads on the claimed cationic latex polymer as claimed in claim 3. The amount of binder reads on the claimed amount of polyvinyl alcohol as claimed in claim 4. The calcium chloride reads on the claimed cationic salt comprising a cation of a metal of calcium as claimed in claim 6. 
The amount of fixer and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles being from 25 wt% to 100 wt% overlaps the claimed range of the cationic salt as claimed in claim 1 and the polyvinyl alcohol, latex polymer and 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The amount of 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would meet it.
The only deficiency of Niu is that Niu disclose the amount of surfactant being up to 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	
Regarding claim 7, Niu discloses the composition comprising the binder being a polyvinyl alcohol (paragraph [0026]).
The binder being a polyvinyl alcohol reads on the claimed primer composition being substantially devoid of other water-soluble polymers other than polyvinyl alcohol. Example 3 and Table 3 provide an embodiment where the binder is only polyvinyl alcohol.

Regarding claim 8, Niu discloses the composition comprising a wax (paragraph [0013]).


The molecular weight range for the polyvinyl alcohol overlaps the claimed ranges for the weight average molecular weight of the polyvinyl alcohol as claimed in claims 9 and 16.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Niu discloses the composition not including inorganic pigment (Example 3, Table 3). 
The pre-treatment coating in Table 3 of Example 3 not including inorganic pigment reads on the claimed inorganic pigment in an amount of about 5 wt% or less of all dry components of the primer compositions.

Regarding claims 11-13, Niu discloses a method comprising coating a substrate with a pre-treatment coating and drying the pre-treatment coating (paragraph [0037]), 
The substrate being a print media reads on the claimed media substrate. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 11 as it reads on one of applicant’s preferred materials for the cationic salt. The latex particles reads on the claimed latex polymer as claimed in claim 12. The amount of binder reads on the claimed amount of polyvinyl alcohol as claimed in claim 13. 
The amount of fixer and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles being from 25% to 100% overlaps the claimed range of the cationic salt as claimed in claim 11 and the polyvinyl alcohol, latex polymer and cationic salt being up to at least 80 wt% of all dry components of the primer composition as claimed in claim 12. The lower endpoint of this combined range is made by adding the lower endpoints of the ranges for the binder, cationic salt and latex particles: 10 wt% + 5 wt% + 10 wt% = 25 wt%. The upper endpoint of the combined range for the binder, 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The amount of 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would meet it.
The only deficiency of Niu is that Niu disclose the amount of surfactant being up to 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Niu discloses the method comprising the composition not including inorganic pigment (Example 3, Table 3). The pre-treatment coating in Table 3 of Example 3 not including inorganic pigment reads on the claimed inorganic pigment in an amount of about 5 wt% or less of all dry components of the primer compositions.

Regarding claim 15, Niu discloses a coated print media a pre-treatment coating coated and dried on the substrate (paragraph [0037]), wherein the substrate is a print media (paragraph [0036]), wherein the pre-treatment coating is formed from a composition comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), surfactant present in an amount of up to 1.5 wt% (paragraph [0034]) and wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]).

The amount of fixer overlaps the claimed range of the cationic salt.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The amount of 1.5 wt% for the surfactant in Niu is sufficiently close to the claimed endpoint of 2 wt% for the surfactant that it would meet it.
The only deficiency of Niu is that Niu disclose the amount of surfactant being up to 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-4, 6-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US 2008/0152825) in view of Niu et al (WO 2014/120175).

Regarding claims 1-4, 6-9 and 16; Mukai discloses a treatment liquid for an ink jet ink comprising a thermoplastic resin (paragraph [0172]), wherein the thermoplastic resin is the same as the thermoplastic resin used in the water-based pigment ink composition (paragraph [0176]), wherein the thermoplastic resin in the water-based pigment ink composition comprises polyvinyl alcohol (paragraph [0143]), the content of the thermoplastic resin being 0.1 to 15% by weight based on total amount of treatment liquid (paragraph [0176]), a surfactant (paragraph [0181]) and wherein the content of the 
The thermoplastic resin being polyvinyl alcohol reads on the claimed primer composition being devoid of water-soluble polymers other than polyvinyl alcohol as claimed in claim 7.
The content of the thermoplastic resin in the treatment liquid overlaps the claimed range of polyvinyl alcohol in the primer composition for claims 1 and 4.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory adhesion between the primer film and the ink layer and stable dispersion of the resin (paragraph [0176]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mukai does not appear to explicitly disclose the treatment liquid comprising a cationic salt present in an amount from 25 wt% to 45 wt% of all dry components of the primer composition as claimed in claim 1, a latex polymer in an amount from 26 wt% to 50 wt% of all dry components of the primer composition as claimed in claim 2, the polyvinyl alcohol, the cationic salt and the latex polymer making up to 80 wt% of all dry components of the primer composition as claimed in claim 2; the latex polymer being a cationic latex polymer as claimed in claim 3, the cationic salt comprising a cation of a w to about 300,000 Mw and a degree of hydrolysis from about 78 mol% to 100 mol% as claimed in claim 9 and the polyvinyl alcohol having a weight average molecular weight from about 130,000 Mw to about 205,000 Mw as claimed in claim 16.

However, Niu discloses a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), the binder of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]), surfactant present in an amount of up to 1.5 wt% (paragraph [0034]), a wax (paragraph [0013]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031])
The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 1 as it reads on one of applicant’s preferred materials for the cationic salt. The latex particles reads on the claimed latex polymer as claimed in claim 2. The cationic acrylate latex reads on the claimed cationic latex polymer as 
The amount of fixer and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles being from 25 wt% to 100 wt% overlaps the claimed range of the cationic salt as claimed in claim 1 and the polyvinyl alcohol, latex polymer and cationic salt being up to at least 80 wt% of all dry components of the primer composition as claimed in claim 2. The lower endpoint of this combined range is made by adding the lower endpoints of the ranges for the binder, cationic salt and latex particles: 10 wt% + 5 wt% + 10 wt% = 25 wt%. The upper endpoint of the combined range for the binder, cationic salt and latex particles would be 100% as adding the upper endpoints would provide a wt% above 100%: 35 wt% + 50 wt% + 50 wt% = 135 wt% and for weight percentages the maximum percentage is 100%. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating in a state to receive inkjet or other printing inks (paragraph [0010]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mukai and Niu are analogous art because they are from the same field of primer compositions for ink jet inks. Mukai is drawn to a treatment liquid for ink jet recording (see Abstract of Mukai). Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu).

It would have been obvious to one of ordinary skill in the art having the teachings of Mukai and Niu before him or her, to modify the treatment liquid of Mukai to include the fixer, cationic latex, wax, PVA with required Mw and degree of hydrolysis of Niu for the treatment liquid of Mukai because having the required fixer, cationic latex, wax, PVA with required Mw and degree of hydrolysis provides excellent durability of the pre-

Regarding claims 11-13, Mukai discloses a recording method comprising coating a primer liquid onto a recording medium (paragraph [0203]), wherein the primer liquid comprises a thermoplastic resin (paragraph [0172]), wherein the thermoplastic resin is the same as the thermoplastic resin used in the water-based pigment ink composition (paragraph [0176]), wherein the thermoplastic resin in the water-based pigment ink composition comprises polyvinyl alcohol (paragraph [0143]), the content of the thermoplastic resin being 0.1 to 15% by weight based on total amount of treatment liquid (paragraph [0176]), a surfactant (paragraph [0181]) and wherein the content of the surfactant is 0.01 to 5% by weight based on the total amount of the treatment liquid (paragraph [0181]).
The content of the thermoplastic resin in the treatment liquid overlaps the claimed range of polyvinyl alcohol in the primer composition for claim 11.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory adhesion between the primer film and the ink layer and stable dispersion of the resin (paragraph [0176]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mukai does not appear to explicitly disclose the treatment liquid comprising a cationic salt present in an amount from 25 wt% to 45 wt% of all dry components of the primer composition as claimed in claim 11, a latex polymer in an amount from 26 wt% to 50 wt% of all dry components of the primer composition as claimed in claim 12, the polyvinyl alcohol, the cationic salt and the latex polymer making up to 80 wt% of all dry components of the primer composition as claimed in claim 12 and the latex polymer being a cationic latex polymer as claimed in claim 13.

However, Niu discloses a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026]), the binder of polyvinyl alcohol having a degree of hydrolysis from 72% to 99% and a weight average molecular weight from about 1,000 Mw to 500,000 Mw (paragraph [0026]), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wherein the latex particles can be a cationic acrylate latex (paragraph [0028]), surfactant present in an amount of up to 1.5 wt% (paragraph [0034]), a wax (paragraph [0013]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031]).

The amount of fixer and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles being from 25 wt% to 100 wt% overlaps the claimed range of the cationic salt as claimed in claim 1 and the polyvinyl alcohol, latex polymer and cationic salt being up to at least 80 wt% of all dry components of the primer composition as claimed in claim 2. The lower endpoint of this combined range is made by adding the lower endpoints of the ranges for the binder, cationic salt and latex particles: 10 wt% + 5 wt% + 10 wt% = 25 wt%. The upper endpoint of the combined range for the binder, cationic salt and latex particles would be 100% as adding the upper endpoints would provide a wt% above 100%: 35 wt% + 50 wt% + 50 wt% = 135 wt% and for weight percentages the maximum percentage is 100%. 

Regarding claim 15, Mukai discloses a printed matter comprising a film of a primer liquid on the recording medium (paragraphs [0031]-[0337]), wherein the primer liquid comprises a thermoplastic resin (paragraph [0172]), wherein the thermoplastic resin is the same as the thermoplastic resin used in the water-based pigment ink composition (paragraph [0176]), wherein the thermoplastic resin in the water-based pigment ink composition comprises polyvinyl alcohol (paragraph [0143]), the content of the thermoplastic resin being 0.1 to 15% by weight based on total amount of treatment 
The content of the thermoplastic resin in the treatment liquid overlaps the claimed range of polyvinyl alcohol in the primer composition for claim 15.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory adhesion between the primer film and the ink layer and stable dispersion of the resin (paragraph [0176]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Mukai does not appear to explicitly disclose the treatment liquid comprising a cationic salt present in an amount from 25 wt% to 45 wt% of all dry components of the primer composition.

However, Niu discloses a composition for a pre-treatment coating (paragraphs [0007] and [0008]) comprising fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024]) and wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]).

The amount of fixer and the combined amounts of fixer, binder of polyvinyl alcohol and latex particles being from 25 wt% to 100 wt% overlaps the claimed range of the cationic salt and the polyvinyl alcohol, latex polymer and cationic salt being up to at least 80 wt% of all dry components of the primer composition. The lower endpoint of this combined range is made by adding the lower endpoints of the ranges for the binder, cationic salt and latex particles: 10 wt% + 5 wt% + 10 wt% = 25 wt%. The upper endpoint of the combined range for the binder, cationic salt and latex particles would be 100% as adding the upper endpoints would provide a wt% above 100%: 35 wt% + 50 wt% + 50 wt% = 135 wt% and for weight percentages the maximum percentage is 100%. 

Regarding claim 17, Mukai discloses the treatment liquid comprising not including wax (paragraph [0200]).

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicants argue that Niu does not disclose the primer composition comprising the amount of surfactant in an amount of 2 wt% to 5 wt%.


The only deficiency of Niu is that Niu disclose the amount of surfactant being up to 1.5 wt%, while the present claims require 2 wt% of surfactant. 
It is apparent, however, that the instantly claimed amount of 2 wt% for the surfactant and that taught by Niu are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 1.5 wt% disclosed by Niu and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of surfactant, it therefore would have been obvious to one of ordinary skill in the art that the amount of 2 wt% of surfactant disclosed in the present claims is but an obvious variant of the amounts disclosed in Niu, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.